Case 4:04-cr-00085-ALM-KPJ Document 68 Filed 07/13/20 Page 1 of 2 PageID #: 151




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


 UNITED STATES OF AMERICA                            §
                                                     §   Criminal Action No. 4:04-CR-85
 v.                                                  §   (Judge Mazzant)
                                                     §
 ROBERT COREY GASS                                   §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration.        The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons for a term of sixty (60) months of imprisonment, such term of imprisonment to run

 concurrent to Defendant’s state case(s) [Case No. 26593] and also Cause No. 4:15-CR-192, with

 no term of supervised release to follow.




                                                 1
    Case 4:04-cr-00085-ALM-KPJ Document 68 Filed 07/13/20 Page 2 of 2 PageID #: 152

.

            The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

     Oklahoma, if appropriate.

            IT IS SO ORDERED.
            SIGNED this 13th day of July, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  2
